Citation Nr: 0335303	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of a compensable disability 
evaluation for tinea pedis, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel






INTRODUCTION

The veteran had active duty from February 1982 to May 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The Board notes that since the last VA compensation 
examination in March 2001 the veteran has been receiving 
ongoing treatment at a VA facility for his skin condition.  A 
review of the records show that in the VA Form 9 received in 
December 2002 the veteran has reported increased symptoms.  
Further he asserts that his examination was conducted at a 
time when his skin disorder was not active and requested 
another examination when his skin disorder was active.  The 
Board notes that the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that the frequency, duration, 
and outbreaks of skin disease exacerbations must be addressed 
by rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 6 Vet. App. 405 (1994).  As such the Board finds 
that another examination is warranted in this case.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this regard the 
veteran was informed of the VCAA and the 30-day notice in the 
December 2002 statement of the case.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the VA medical 
facility in Tampa, Florida to furnish 
copies of any medical records pertaining 
to treatment for the veteran's skin 
disorder from November 2002 to the 
present.  

3.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the current severity and 
manifestations of his service-connected 
tinea pedis.  To the extent possible, 
said examination should be scheduled when 
the veteran's skin disorder is most 
disabling. Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  Any necessary tests and 
studies should be performed.  It is 
requested that the examiner obtain a 
detailed medical and occupational 
history.  The examiner is also requested 
to indicate what percentage of the entire 
body and what percentage of the exposed 
areas is affected by the service 
connected skin disorder and whether 
systemic therapy or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  

Also whether there is exudation, constant 
itching, extensive lesions, marked 
disfigurement or ulceration resulting 
from the service connected disorder.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




